Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about August 24, 1998, which, inter alia, placed appellant with the Office of Children and Family Services, limited secure, for a period of 18 months, with a 6 month minimum, unanimously affirmed, without costs.
The record establishes that the court’s placement of respondent was the least restrictive alternative consistent with her needs in light of the serious nature of the crime she committed and her lack of judgment in joining a dangerous gang (see, Family Ct Act § 352.2 [2]; and see, Matter of Katherine W., 62 NY2d 947). Concur — Rosenberger, J. P., Tom, Wallach and Mazzarelli, JJ.